ORDER

Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Kevin Peter Anderson for further review be, and the same is, denied. However, we wish to make it clear that we do not approve of the comments made by the trial court to petitioner in an attempt to dissuade him from exercising his right to a trial. It appears that the trial court questioned petitioner’s assertion of his right to trial, stating that if the jury returned a not guilty verdict, the court would “have to take the verdict away from him.” The trial court, of course, has no such authority. The trial court also stated that in the event petitioner was convicted, the court would have to possibly hold against petitioner in sentencing the fact he insisted on his right to trial even though, in the trial court’s opinion, he had absolutely no defense. Having said this, we add that we agree with the court of appeals that the statements did not have any harmful impact on the trial. We further agree with the court of appeals’ conclusion that the sentence imposed by the trial judge be vacated and the case returned to the district court for resen-tencing before a different judge. Affirmed.
BY THE COURT:
/s/.Alexander M. Keith A.M. Keith Chief Justice